Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 8 March 1790
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Bowling green March 8. 1790

I left in the room where I lodged a volume of Lopez de Gomara which I must beg the favor of you to take care of for me till I have the pleasure of seeing you. We arrived here late having a crowded stage and moving very slowly. We set out at day light tomorrow morning, and the weather being intensely cold we have not a comfortable prospect before us. Be so good as to present my respects to Colo. Randolph and my best love to the girls. I am my dear Sir Yours affectionately,

Th: Jefferson

